Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, 13, 14, 15, 16, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Lin et al. (US 20160339590 A1).
Regarding Claim 1, Lin discloses:
a robotic system (10) for manipulating plural component variations [0002 & 0005], the system comprising:
a suction module (30 & 36) shaped to mate with one component variation of the plural component variations [0002 & 0005 & 0026], the suction module having a front side with a face shaped to match and mate with the one component variation [0002 & 0005 & 0026 & 0027 & 0028  &0029], the suction module having a rear side (Fig. 10) with a coupling (94) connectable with a suction line [0040], wherein at least one opening extends through the face (Fig. 2), wherein the suction module defines internal passages connecting the coupling with the at least one opening through the face [0040 & 0041 & 0042 & 0043 & 0044]; and
a mounting on the robotic system (20), wherein the suction module is selectively mounted to the mounting and releasably secured thereto, wherein the robotic system selectively carries one of a variety of suction modules, wherein each one of the variety of suction modules corresponds to one individual component variation of the plural component variations [0020 & 0027 & 0029 & 0030].
Regarding Claim 2, Lin discloses:
an end effector having a base (100), a clamp (100), and a set of three engagement devices mounted to the end-effector for locating the end- effector relative to a mounting surface for the one component variation (Fig. 2), wherein the end-effector carries the mounting for receiving the suction module (Fig. 2 & Fig.3) [0046 & 0047 & 0048 & 0049 & 0050].
Regarding Claim 3, Lin discloses:
the mounting comprises a mounting plate that includes a hook (100), and the clamp includes a locking block (100), wherein the suction module is selectively clamped between the locking block and the hook (Fig. 6 & Fig. 7).
Regarding Claim 4, Lin discloses:
the locking block is connected with an actuator by a rod, wherein the actuator is configured to move the locking block to alternatively lock and release the suction module relative to the mounting plate [0046 & 0047 & 0048 & 0049 & 0050].
Regarding Claim 5, Lin discloses:
the suction module includes a groove network recessed into the face, wherein the groove network is shaped to match features of the one component variation (Fig. 3).
Regarding Claim 6, Lin discloses:
an end effector having a base, a mounting (133) selectively moveable relative to the base, a clamp (29), and at least one actuator (33) mounted to the base and configured to selectively move the mounting and the suction module relative to the base [0045 & 0046 & 0047 & 0048 & 0049 & 0050].
Regarding Claim 7, Lin discloses:
the at least one actuator comprises a rod extending through the base and connected with the mounting plate (Fig. 5).
Regarding Claim 8, Lin discloses:
the suction module comprises:
a body (42) that is rigid;
an interface (32) on a back side of the body and connectable with the mounting (Fig. 7); and
a front section (36) on a front side of the body, the front section comprising a resilient material [0026 & 0027 & 0031].
Regarding Claim 9, Lin discloses:
the internal passages extend through the body, the end-effector interface, and the front section (Fig. 11 & Fig. 12).
moving the arm to the closed position.
Regarding Claim 12, Lin discloses:
a robotic system (10) for manipulating plural component variations [0002 & 0005], the system comprising:
a suction module (30 & 36) shaped to mate with one component variation of the plural component variations [0002 & 0005 & 0026], the suction module having a front side with a face shaped to match and mate with the one component variation [0002 & 0005 & 0026 & 0027 & 0028  &0029], the suction module having a rear side (Fig. 10) with a coupling (94) connectable with a suction line [0040], wherein at least one opening extends through the face (Fig. 2), wherein the suction module defines internal passages connecting the coupling with the at least one opening through the face to enable suction to pass-through the suction module [0040 & 0041 & 0042 & 0043 & 0044]; and
an end effector having a base (100), a clamp (100), and a set of three engagement devices mounted to the end-effector for locating the end- effector relative to a mounting surface for the one component variation (Fig. 2), wherein the end-effector carries the mounting for receiving the suction module (Fig. 2 & Fig.3).
an end-effector having a base plate, a mounting plate (133) selectively moveable relative to the base plate, and a clamp (29), wherein the suction module is selectively mounted to the mounting plate and releasably secured by the clamp [0045 & 0046 & 0047 & 0048 & 0049 & 0050], wherein the end-effector selectively carries a variety of suction modules, each one of which corresponds to an individual component variation of the plural component variations [0020 & 0027 & 0029 & 0030]; and
at least one actuator (33) mounted to the base plate and configured to selectively move the mounting plate and the suction module relative to the base plate [0045 & 0046 & 0047 & 0048 & 0049 & 0050].
Regarding Claim 13, Lin discloses:
a set of three suction cups mounted to the end-effector (Fig. 2), the suction cups locating the end-effector relative to a mounting surface for the one component variation, the suction cups coupled with a vacuum source for holding the end-effector against the mounting surface, the suction cups having vacuum openings that are open to the vacuum source [0025 & 0026 & 0027 & 0028 & 0029 & 0030 & 0031 & 0032  &0033 & 0034 & 0035 & 0036 & 0037 & 0038 & 0039 & 0040 & 0041 & 0042 & 0043].
Regarding Claim 14, Lin discloses:
the mounting plate includes a hook (100), and the clamp includes a locking block (100), wherein the suction module is selectively and releasably clamped between the locking block and the hook (Fig. 2 & Fig.3) [0046 & 0047 & 0048 & 0049 & 0050].
Regarding Claim 15, Lin discloses:
the locking block is connected with an actuator by a rod, wherein the actuator is configured to move the locking block to alternatively lock and release the suction module relative to the mounting plate [0046 & 0047 & 0048 & 0049 & 0050].
Regarding Claim 16, Lin discloses:
the suction module includes a groove network recessed into the face, wherein the groove network is shaped to match features of the one component variation (Fig. 3).
Regarding Claim 17, Lin discloses:
the at least one actuator comprises a rod extending through the base plate and connected with the mounting plate (Fig. 5).
Regarding Claim 18, Lin discloses:
the suction module comprises:
a body (42) that is rigid;
an end-effector interface (32) on a back side of the body and connectable with the mounting (Fig. 7); and
a front section (36) on a front side of the body, the front section comprising a resilient material,
wherein the internal passages extend through the body, the end-effector interface, and the front section.
the suction module comprises:
an interface (32) on a back side of the body and connectable with the mounting (Fig. 7); and
a front section (36) on a front side of the body, the front section comprising a resilient material [0026 & 0027 & 0031].
Regarding Claim 19, Lin discloses:
the one component variation comprises an emblem carried in an emblem package with an emblem surrounded by a foam carrier, and the system comprises a gripper on the suction module, the gripper including an arm selectively moveable between an open position and a clamped position, wherein when in the clamped position the arm clamps onto the foam carrier.
Regarding Claim 20, Lin discloses:
a robotic system (10) for manipulating plural emblem variations [0002 & 0005], the system comprising:
a suction module (30 & 36) shaped to mate with one emblem variation of the plural emblem variations [0002 & 0005 & 0026], the suction module having a front side with a face shaped to match and mate with the one emblem variation [0002 & 0005 & 0026 & 0027 & 0028  &0029], the suction module having a rear side (Fig. 10) with a coupling (94) connectable with a suction line [0040], wherein at least one opening extends through the face (Fig. 2), wherein the suction module defines internal passages connecting the coupling with the at least one opening through the face to enable suction to pass-through the suction module [0040 & 0041 & 0042 & 0043 & 0044];
an end-effector having a base plate, a mounting plate (133) selectively moveable relative to the base plate, and a clamp (29), wherein the suction module is selectively mounted to the mounting plate and releasably secured by the clamp [0045 & 0046 & 0047 & 0048 & 0049 & 0050], wherein the end-effector selectively carries a variety of suction modules, each one of which corresponds to an individual emblem variation of the plural emblem variations [0020 & 0027 & 0029 & 0030];
a set of three suction cups mounted to the end-effector for location of the end-effector relative to a vehicle panel (Fig. 2), the suction cups coupled with a vacuum source for holding the end-effector against the vehicle panel [0025]; and
at least one actuator (33) mounted to the base plate and configured to selectively move the mounting plate and the suction module relative to the base plate to apply an individual emblem to the vehicle panel [0045 & 0046 & 0047 & 0048 & 0049 & 0050].
Allowable Subject Matter
Claims 10 , 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A robotic system for manipulating plural component variations, the system comprising: a suction module shaped to mate with one component variation of the plural component variations, the suction module having a front side with a face shaped to match and mate with the one component variation, the suction module having a rear side with a coupling connectable with a suction line, wherein at least one opening extends through the face, wherein the suction module defines internal passages connecting the coupling with the at least one opening through the face; and a mounting on the robotic system, wherein the suction module is selectively mounted to the mounting and releasably secured thereto, wherein the robotic system selectively carries one of a variety of suction modules, wherein each one of the variety of suction modules corresponds to one individual component variation of the plural component variations, wherein the one component variation comprises an emblem carried in an emblem package with the emblem surrounded by a foam carrier, and the system comprises a gripper on the suction module, the gripper including an arm selectively moveable between an open position and a clamped position, wherein when in the clamped position the arm clamps onto the foam carrier.”, as recited in Claim 10 specifically:
the structural and operative relationship between the robot, suction module, component, front side, complementary face, rear side, rear side coupling, suction line, opening extending through the face, internal passages, mounting, foam carrier, gripper, and arm.  Especially as it relates to the robot, suction module, complementary face, rear side coupling, suction line, internal passages, mounting, foam carrier, gripper, and arm.
The art of record fails to render obvious the claimed combination of: “A robotic system for manipulating plural component variations, the system comprising: a suction module shaped to mate with one component variation of the plural component variations, the suction module having a front side with a face shaped to match and mate with the one component variation, the suction module having a rear side with a coupling connectable with a suction line, wherein at least one opening extends through the face, wherein the suction module defines internal passages connecting the coupling with the at least one opening through the face to enable suction to pass-through the suction module; an end-effector having a base plate, a mounting plate selectively moveable relative to the base plate, and a clamp, wherein the suction module is selectively mounted to the mounting plate and releasably secured by the clamp, wherein the end-effector selectively carries a variety of suction modules, each one of which corresponds to an individual component variation of the plural component variations; and at least one actuator mounted to the base plate and configured to selectively move the mounting plate and the suction module relative to the base plate, wherein the one component variation comprises an emblem carried in an emblem package with an emblem surrounded by a foam carrier, and the system comprises a gripper on the suction module, the gripper including an arm selectively moveable between an open position and a clamped position, wherein when in the clamped position the arm clamps onto the foam carrier.”, as recited in Claim 10 specifically:
the structural and operative relationship between the robot, suction module, component, front side, complementary face, rear side, rear side coupling, suction line, opening extending through the face, internal passages, mounting, foam carrier, gripper, and arm.  Especially as it relates to the robot, suction module, complementary face, rear side coupling, suction line, internal passages, mounting, foam carrier, gripper, and arm.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publications US 20190344453 A1 and US 20220219917 A1 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach: vacuum gripper devices with additional locating features for placing a gripped object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652